Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In a response filed 21 December 2020, Applicant amends claims 1, 3, 8, 11 & 18; claim 12 is cancelled and claim 21 is added.  Claims 1 & 3-21 are presented for examination.
Examiner’s Remark
	The Examiner encourages Applicant to contact the Examiner to advance prosecution.
Response to Arguments
	In light of Applicant’s amendments to the claims, the claim rejections under 35 U.S.C. 101 and 35 U.S.C. 112(b) are withdrawn.

	Applicant’s arguments as per the claim rejections under 35 U.S.C. 102/103 have been carefully considered, but are moot in view of the new grounds of claim rejections as necessitated by the amendments to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gamble et al (U.S. Pat App Pub 2016/0378637 A1), hereinafter referred to as Gamble, in view of either Ainslie et al (U.S. Pat 10019716 B1), hereinafter referred to as Ainslie or Manoraj et al (U.S. Pat App Pub 2017/0161243 A1).
Re claim 1: Gamble teaches an information technology platform comprising: a virtual server configured to enable a client instance, wherein the client instance is configured to execute an application that is accessible by a plurality of client devices; and a client device of the plurality of client devices supported by the client instance (Figs 1 & 3; ¶15; ¶27-¶30; ¶36; ¶40-¶41).
	Ainslie teaches provide a debugging interface that indicates than an error has occurred in the application, wherein the debugging interface comprises a feedback button (col 3, lines 38-52; col 6, lines 6-19; col 10, lines 1-19); receive an indication of feedback from a client device of the plurality of client devices supported by the client instance in the debugging interface via the feedback button (Fig 4 and the associated descriptions), wherein the feedback is associated with a component of the information technology platform; obtain context information associated with the component based at least in part on the error in the debugging interface, wherein the context information comprises a system log or a screenshot containing the error or an indication of the error; and send a notification based on the feedback and the context information; and a resolution framework configured to resolve or address feedback submitted related to the error based on the context information (Figs 3 & 4 the associated descriptions; col 9, line 47 – col 12, line 51; col 15, line 63 – col 16, line 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gamble with the teachings of Ainslie, for the purpose of providing feedback reports for identified issues by a user and for providing potential solutions to those issues; doing so has the known benefit of resolving problems encountered by users.
Manoraj teaches provide a debugging interface that indicates than an error has occurred in the application, wherein the debugging interface comprises a feedback button; obtain context information associated with the component based at least in part on the error in the debugging interface, wherein the context information comprises a system log or a screenshot containing the error or an indication of the error; and send a notification based on the feedback and the context information; and a resolution 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gamble with the teachings of Manoraj, for the purpose of providing feedback reports for identified issues by a user and for providing potential solutions to those issues; doing so has the known benefit of resolving problems encountered by users.
	Re claim 3: The combination of Gamble and Ainslie/Manoraj teaches the feedback framework comprises a displayed interface that includes one or more feedback input controls configured to submit the system log or the screenshot (Ainslie: col 3, line 3 – col 4, line 52; col 7, line 57 – col 8, line 65; id).
	Re claim 4: The combination of Gamble and Ainslie/Manoraj teaches feedback comprises a rating (Ainslie: col 3, line 3 – col 4, line 52; col 7, line 57 – col 8, line 65; id).
	Re claim 5: The combination of Gamble and Ainslie/Manoraj teaches feedback comprises text (Ainslie: col 3, line 3 – col 4, line 52; col 7, line 57 – col 8, line 65; id; Manoraj: Figs 1A & 1B; ¶8-¶19; Fig 4; ¶31-¶41).
	Re claim 6: The combination of Gamble and Ainslie/Manoraj teaches a centralized instance configured to communicate with the client instance via a network, wherein the feedback framework comprises a centralized feedback application configured to execute on the centralized instance (Ainslie: col 3, line 3 – col 4, line 52; col 7, line 57 – col 8, line 65; id).
	Re claim 7: The combination of Gamble and Ainslie/Manoraj teaches the feedback framework comprises a feedback application configured to execute on the client instance and enable the feedback or the context information to be received and sent to the centralized feedback application (Ainslie: col 3, line 3 – col 4, line 52; col 7, line 57 – col 8, line 65; id).
	Re claim 8: The combination of Gamble and Ainslie/Manoraj teaches the feedback framework comprises one or more feedback input controls configured to execute on the client device and submit id).
	Re claim 9: The combination of Gamble and Ainslie/Manoraj teaches the context information comprises a web address or Uniform Resource Locator of a web browser of the client device, version information of a software application of the information technology platform, version information of the web browser, version information of an operating system of the client device, version information of the information technology platform, 38SERV:0099 processor health information of the client device, network health information of the client device, a prompt or error message of the client device, or any combination thereof (Ainslie: col 3, line 3 – col 4, line 52; col 7, line 57 – col 8, line 65; id; Manoraj: Figs 1A & 1B; ¶8-¶19; Fig 4; ¶31-¶41).
	Re claim 10: The combination of Gamble and Ainslie/Manoraj teaches the context information is obtained without user input (Ainslie: col 3, line 3 – col 4, line 52; col 7, line 57 – col 8, line 65; id; Manoraj: ¶14; ¶40).
	Re claim 21: The combination of Gamble and Ainslie/Manoraj teaches the context information comprises the screenshot comprising field values, events leading up to the error, a webpage being visited when the error occurred, or a combination thereof (Ainslie: col 3, line 3 – col 4, line 52; col 7, line 57 – col 8, line 65; id; Manoraj: Figs 1A & 1B; ¶8-¶19; Fig 4; ¶31-¶41).

Claims 11, 12, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ainslie et al (U.S. Pat 10019716 B1), hereinafter referred to as Ainslie in view of Manoraj et al (U.S. Pat App Pub 2017/0161243 A1).
Re claims 11 and 18: Ainslie teaches a feedback framework of an information technology platform, wherein the feedback framework comprises a memory storing instructions, that when executed by one or more processors, are configured to cause the one or more processors is configured 
	Manoraj teaches provide a debugging interface that indicates that an error has occurred in an executed application receive feedback associated with a component of the information technology platform via the feedback form in the debugging interface; receive context information associated with the component based at least in part on the error in the debugging interface, wherein the context information comprises a system log or a screenshot containing the error or an indication of the error; determine an identity of the component; and perform an action in a resolution framework to resolve or address the feedback based on the feedback, the context information, and the identity of the component (Figs 1A & 1B; ¶8-¶19; Fig 4; ¶31-¶41).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ainslie with the teachings of Manoraj, for the purpose of providing feedback reports for identified issues by a user and for providing potential solutions to those issues; doing so has the known benefit of resolving problems encountered by users.  Both references are within the same realm of endeavor of providing feedback reports as they pertain to software errors.
Re claim 12: The combination of Ainslie and Manoraj teaches the action comprises submitting a problem report or an incident report (Ainslie: Figs 3 & 4; col 9, line 47 – col 12, line 51; col 15, line 63 – col 16, line 25).
Re claim 14: The combination of Ainslie and Manoraj teaches the component comprises the feedback framework, the information technology platform, a software application of the information technology platform, a web browser of a client device of the information technology platform, the client device, a client instance of the information technology platform, and/or a virtual server of the information technology platform (Ainslie: Figs 3 & 4; col 9, line 47 – col 12, line 51; col 15, line 63 – col 16, line 25).
Re claim 20: The combination of Ainslie and Manoraj teaches the identity of the component is associated with a type of notification of a plurality of types of notifications, wherein sending the notification comprises sending the type of notification (Ainslie: Figs 3 & 4; col 9, line 47 – col 12, line 51; col 15, line 63 – col 16, line 25).

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ainslie et al (U.S. Pat 10019716 B1), hereinafter referred to as Ainslie in view of Manoraj et al (U.S. Pat App Pub 2017/0161243 A1), in view of Zlatnik (U.S. Pat 9626283 B1), hereinafter referred to as Zlatnik
	Re claim 13: The combination of Ainslie and Manoraj teaches all the limitations of claim 11 as previously stated.
	Zlatnik teaches the action comprises sending an email (col 9, line 45 – col 10, line 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ainslie and Manoraj with the teachings of Zlatnik, for the purpose of providing predictable variations in the art of feedback transmission; Zlatnik 
	Re claim 19: The combination of Ainslie and Manoraj teaches all the limitations of claim 18 as previously stated.
Zlatnik teaches the identity of the component is associated with one or more teams, wherein the notification is sent to the one or more teams (col 4, line 38- col 5, line 14; col 6, lines 36-49; col 7, lines 25-61; col 8, lines 41-65; col 9, lines 8-25 & 37-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ainslie and Manoraj with the teachings of Zlatnik, for the purpose of assigning bugs/errors to the specific developers associated with the code that generated the bugs/errors; doing so has the known benefit of appropriately assigning developers to code they are themselves responsible for repairing.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ainslie et al (U.S. Pat 10019716 B1), hereinafter referred to as Ainslie in view of Manoraj et al (U.S. Pat App Pub 2017/0161243 A1), in view of Zheng et al (U.S. Pat App Pub 2013/0036407 A1), hereinafter referred to as Zheng.
	Re claim 15: The combination of Ainslie and Manoraj teaches all the limitations of claim 11 as previously stated.
	Zheng teaches the feedback framework comprises a handler configured to identify the component (Figs 2 & 3; ¶32-¶33; ¶50--¶52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ainslie and Manoraj with the teachings of Zheng, for the purpose of providing predictable variations in the art of feedback generation where 
	Re claim 16: The combination of Ainslie, Manoraj and Zheng teaches the handler is configured to identify the component based on a portion of a web address or Uniform Resource Locator, wherein the web address or Uniform Resource Locator is configured to provide the component (Zheng: Figs 2 & 3; ¶32-¶33; ¶50--¶52).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ainslie et al (U.S. Pat 10019716 B1), hereinafter referred to as Ainslie, Manoraj et al (U.S. Pat App Pub 2017/0161243 A1), and Zheng et al (U.S. Pat App Pub 2013/0036407 A1), hereinafter referred to as Zheng, in further view of Xia et al (U.S. Pat App Pub 2016/0224337 A1), hereinafter referred to as Xia.
	Re claim 17: The combination of Ainslie, Manoraj and Zheng teaches all the limitations of claim 15 as previously stated.
	Xia teaches the handler is configured to be customized to identify a third party software application or a portion of the third party software application (Fig 2; ¶29-¶35; ¶40; ¶43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ainslie, Manoraj and Zheng with the teachings of Xia, for the purpose of providing integrating collaborative where developers and end-user’s can monitor the development and review of software; doing so has the known benefit of providing direct review between such parties allowing for software improvement.
Conclusion
	Examiner's Note: 

A reference is not limited to the disclosure of specific working examples. In re Mills, 470 F.2d 649, 651 (CCPA 1972); In re Fracalossi, 681 F.2d 792, 794 n.1 (CCPA 1982) (A prior art reference’s disclosure is not limited to its examples.). Nor do disclosed examples teach away from a reference’s broader disclosure. In re Susi, 440 F.2d 442, 446 n.3 (CCPA 1971); In re Boe, 355 F.2d 961, 965 (CCPA 1966) (All of the disclosures in a prior art reference “must be evaluated for what they fairly teach one of ordinary skill in the art.”).
“The prima facie case is merely a procedural device that enables an appropriate shift of the burden of production.” Hyatt v. Dudas, 492 F.3d. 1365, 1369 (Fed. Cir. 2007) (citing In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992)). The court has, thus, held that the USPTO carries its procedural burden of establishing a prima facie case when its rejection satisfies the requirements of 35 U.S.C. § 132 by notifying the applicant of the reasons for rejection, “together with such information and references as may be useful in judging of the propriety of continuing the prosecution of [the] application.” See In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011).
MPEP 2123 [R – 08.2012] states: "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. See: Ralston Purina Co. v. FarMar-Co, Inc., 772 F.2d 1570, 1575 (Fed. Cir. 1985), In re Kaslow, 707 F.2d 1366, 1375 (Fed. Cir. 1983), Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010), Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000), Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1560 (Fed. Cir. 1991) and TurboCare Div. of Demag Delavel Turbomachinery Corp. v. Gen. Elec. Co., 264 F.3d 1111, 1118 (Fed. Cir. 2001)

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850.  The examiner can normally be reached on 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.